Exhibit 10.19
 
FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
This Fifth Amendment (the “Fifth Amendment”) executed August 5, 2008 to the
Employment Agreement (the “Agreement”) between Acadia Realty Trust (the “Trust”)
and Kenneth F. Bernstein (“Executive”).
 
WHEREAS, the Trust and Executive entered into an Employment Agreement dated as
of October    , 1998 (the “Employment Agreement”); and
 
WHEREAS, the Employment Agreement was amended by a First Amendment dated as of
January 1, 2001, a Second Amendment dated as of January 1, 2004, a Third
Amendment dated as of January 1, 2006, and a Fourth Amendment dated as of
January 19, 2007; and
 
WHEREAS, the Trust and Executive desire to amend the Employment Agreement,
effective January 1, 2008 (the “Effective Date”), principally in order to
conform it with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration including the continuation of
employment by the Trust, the receipt and sufficiency of which is hereby
acknowledged, the Trust and Executive hereby agree as follows:
 
1. Section 4(b) of the Agreement shall be amended by adding the following
sentence to the end of that Section:
 
The Incentive Bonus shall be paid by no later than March 15th of the calendar
year following the end of each calendar year during the Employment Period.
 
2. Section 4(d) of the Agreement shall be amended by adding the following
sentence to the end of that section:
 
In no event shall any required reimbursement be paid to the Executive later than
the end of the calendar year following the calendar year in which the expense
was incurred.
 
3. Section 5(a)(iv) of the Agreement shall be amended by deleting that section
in its entirety and replacing it with the following:
 
Good Reason.  The Executive shall have the right to terminate employment for
“Good Reason” upon satisfaction of the following requirements: (i) notifying the
Trust of the Good Reason within 90 days of the initial existence of the Good
Reason, (ii) providing the Trust at least 30 days to correct such Good Reason,
and (iii) upon the Trust’s failure to take such corrective action within the
30-day period, giving the Trust a Notice of Termination for Good Reason within
60 days thereafter, with such Good Reason termination to be effective
immediately upon delivery of same to the Trust.  For purposes of this Agreement,
“Good Reason” means any of the following without the Executive’s written
consent: (A) a material, adverse reduction in the Executive’s duties,
responsibilities or authority; (B) a material reduction in Executive’s Annual
Base Salary;  (C) a material relocation of the Executive’s office requiring the
Executive to increase his commuting time by more than one (1)  hour; (D) a
material breach of this Agreement that results from the Trust’s failure to
provide benefits comparable to those provided the Executive as of the Effective
Date, other than any such failure which affects all comparably situated
officers; or (E) any other material breach of this Agreement by the Trust.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Section 7(v) of the Agreement shall be amended by adding the following
sentence to the end of that Section:
 
In no event shall any required reimbursement be paid to the Executive later than
the end of the calendar year following the calendar year in which the expense
was incurred.
 
5. Section 7 of the Agreement shall be amended by deleting the first sentence of
the paragraph immediately following Section 7(v) and replacing it with the
following:
 
Subject to any delay in payment required by Section 28 of this Agreement, the
aforesaid amounts shall be payable in cash as a lump-sum payment immediately
upon termination of Executive’s employment for reasons described in this Section
7, but in no event later than March 15 of the calendar year following the
calendar year in which such termination occurs.
 
6. Section 7 of the Agreement shall be amended by revising the second paragraph
following section 7(v) such that the following parenthetical phrase is inserted
immediately after the words “within (1) year after the date of such
termination”:
 
(but not later than the date on which each such option’s term would have expired
in the absence of such termination of employment).
 
7. Section 8 of the Agreement shall be amended by deleting the first paragraph
of that Section and replacing it with the following:
 
In the event the Trust terminates Executive’s employment for any reason other
than Cause or pursuant to a Six Month Notice of Non-Renewal given and made
effective in accordance with subparagraph 2(a) hereon, or Executive terminates
his employment for Good Reason, the Trust shall pay to Executive and Executive
shall be entitled to receive the sum total of (A) Unpaid Accrued Salary and
Bonus and (B) Severance Salary and Bonus, each determined in accordance with
Paragraph 7 of this Agreement.  Subject to any delay in payment required by
Section 28 of this Agreement, the aforesaid amounts shall be payable in cash as
a lump-sum payment immediately upon termination of Executive’s employment for
reasons described in this Section 8, but in no event later than March 15 of the
calendar year following the calendar year in which such termination occurs.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
8. The following shall be added as Section 28 of the Agreement
 
28.           Section 409A.  Notwithstanding any provision to the contrary in
this Agreement, no payments or benefits that constitute a “deferral of
compensation” under Section 409A (after application of Treas. Reg. §§
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), 1.409A-1(b)(9)(v), and
1.409A-3(i)(1)(iv)) to which the Executive becomes entitled under this Agreement
on account of the Executive’s termination of employment shall be made or paid to
the Executive prior to the earlier of (1) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” (as defined
in Treas. Reg. § 1.409A-1(h)) with the Trust, or (2) the date of the Executive’s
death, if the Executive is deemed at the time of such separation from service to
be a “specified employee” within the meaning of Code Section 409A and such delay
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2).  Within 14 days of the expiration of the applicable deferral
period, the Trust shall pay the Executive all payments deferred pursuant to this
Section 28.
 
9. Paragraph 2 of the Fourth Amendment to this Agreement shall be amended by
replacing the reference to “Section 3” with “Section 9.”
 
10. Effective Date.  This Fifth Amendment shall be effective as of January 1,
2009.
 
11. Successors; Counterparts.  This Fifth Amendment (i) shall be binding on the
executors, administrators, estates, heirs and legal successors of the parties
and (ii) may be executed in several counterparts with the same effect as if the
parties executing the several counterparts had all executed one counterpart.
 
12. Governing Law.  This Fifth Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflict of laws thereof.
 
IN WITNESS WHEREOF, the undersigned have hereto set their hands as of the day
and year first above written.
 

 
Acadia Realty Trust
             
By:
   
     
Robert Masters, Senior Vice President
                 
Kenneth F. Bernstein, Executive

 
 
- 3 -